                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                 BIRMINGHAM DIVISION


                                                      )
    In re                                             )     Chapter 13
                                                      )
    YVONNE DECARLO JOHNSON,                           )     Case No. 20-01344-DSC13
    Debtor(s)                                         )




                      REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

   PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

   Bank (Chevron and Texaco Visa® [Last four digit of account:2905]), a creditor in the above-captioned

   chapter 13 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure

   (the Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11

   U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required to be given

   and all papers served or required to be served in this case be also given to and served, whether

   electronically or otherwise, on:
                Synchrony Bank
                c/o PRA Receivables Management, LLC
                PO Box 41021
                Norfolk, VA 23541
                Telephone: (877)885-5919
                Facsimile: (757) 351-3257
                E-mail: claims@recoverycorp.com


   Dated: Norfolk, Virginia
   April 5, 2020
                                                          By: /s/ Valerie Smith
                                                          Valerie Smith
                                                          c/o PRA Receivables Management, LLC
                                                          Senior Manager
                                                          PO Box 41021
                                                          Norfolk, VA 23541
                                                          (877)885-5919

   Assignee Creditor: Chevron and Texaco Visa® [Last four digit of account:2905]




Case 20-01344-DSC13            Doc 9      Filed 04/05/20 Entered 04/05/20 07:18:16                     Desc Main
                                         Document Page 1 of 2
                                     CERTIFICATE OF SERVICE

   I hereby certify that on April 5, 2020, a copy of the foregoing Request For Service of Notices was

   served on the following registered ECF participants, electronically through the court's ECF System at the

   email address registered with the court:


   DAISY M HOLDER
   Counsel for YVONNE DECARLO JOHNSON


   BRADFORD W CARAWAY, Trustee




   US Trustee




                                                       By: /s/ Valerie Smith




Case 20-01344-DSC13            Doc 9      Filed 04/05/20 Entered 04/05/20 07:18:16                      Desc Main
                                         Document Page 2 of 2
